Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 01/29/21 and the interview held 03/12/21, Claims 18-20, 24 & 29-34 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gosia Kulczycka on 03/12/21.
Based on the most recent set of claims filed 01/29/21 and the interview held 03/12/21, the application has been amended as follows: 
Claim 18 has been amended as follows:18. (Currently amended) An inner plate fixator [[device]] assembly for correction of severe bone malformations, comprising:[[-]] an elongated plate comprising a longitudinal axis, a shaped end, and through holes for receiving bone screws, the shaped end comprising a head with a through hole formed therethrough transverse to the longitudinal axis of the elongated plate; [[-]] a plate proximal portion, structurally independent from said elongated plate and the shaped end of the elongated plate[[;]], the plate proximal portion comprising a longitudinal axis, a pair of stems extending from a lower portion of the plate proximal portion, and [[-]] at least [[a]] one through hole for receiving at least [[a]] one cephalic screw, said locking system comprising a locking pin and a housing seat for receiving said locking pin, a proximal portion, a distal portion, and an eccentric central portion each having different diameters, 
wherein each of the pair of stems of the plate proximal portion are provided with a through hole formed therethrough transverse to the longitudinal axis of the plate proximal portion, wherein the stem through holes align with the through hole of said shaped end head when the plate proximal portion is hinged to the elongated plate to form the housing seat, 
wherein the stem through holes and the through hole of the shaped end head each have different diameters, and 
wherein the proximal portion, the distal portion, and the eccentric central portion of said locking pin are correspondingly housed in a respective portion of the housing seat to form a locking hinge linking the elongated plate and the plate proximal portion.
Claim 19 has been amended as follows:
19. (Currently Amended) The inner plate fixator [[device]] assembly according to claim 18, wherein said shaped end head is an end projection that extends from the elongated plate at the longitudinal axis of the elongated plate, or with respect to a plane where said longitudinal axis lies. 
 
Claim 20 has been amended as follows:
20. (Currently Amended) The inner plate fixator [[device]] assembly according to claim 19, wherein said predetermined inclination angle is selected in order to determine a substantially parallel translation of the hinge point of the plate proximal portion with respect to a plane of the elongated plate
Cancel Claims 22-23. 
 
Claim 24 has been amended as follows:
24. (Currently Amended) The inner plate fixator [[device]] assembly according to claim 18, wherein said elongated plate further comprises stabilization wire holes located at opposite longitudinal peripheral edges of the elongated plate; wherein a first stabilization wire hole is located closer to a proximal through hole for a bone screw, and wherein a second stabilization wire hole is located on an opposite side of the elongated plate in proximity of an opposite peripheral edge and in a location closer to a distal through hole for a bone screw.  
 
Cancel Claims 25-28. 
 
Claim 29 has been amended as follows:
29. (Currently Amended) The inner plate fixator [[device]] assembly according to claim 18, further comprising said cephalic screw, wherein said cephalic screw comprises a head having at least a partial thread, a stem and a distal end portion having a thread; the head having a first diameter, the thread of the distal end portion having a second diameter, the stem having a third diameter that is smaller than the first diameter of the head and smaller than the second diameter of the thread of the distal end portion. 
 
Claim 30 has been amended as follows:
30. (Currently Amended) The inner plate fixator [[device]] assembly according to claim 18, further comprising said cephalic screw, wherein said cephalic screw has a smooth head and wherein said plate proximal portion [[plate]] further comprises a spherical gripping element configured to surround and lock said smooth head when said cephalic screw is received in the through hole 
 
Claim 31 has been amended as follows:
31. (Currently Amended) The inner plate fixator [[device]] assembly according to claim 18, wherein the at least one through hole of said plate proximal portion comprises a pair of parallel, internally threaded, through holes configured to receive respective cephalic screws.  
 

Claim 32 has been amended as follows:
32. (Currently Amended) The inner plate fixator [[device]] assembly according to claim 29, wherein the thread of the distal end portion of said cephalic screw comprises flat portions formed in [[initial]] threadsadjacent to the stem, and configured to prevent a reverse rotation of the cephalic screw when it is installed.
 
Claim 33 has been amended as follows:
33. (Currently Amended) The inner plate fixator [[device]] assembly according to claim 18, wherein a lower surface of the elongated plate is shaped with recesses to promote vascularization of tissue adjacent to a bone subjected to surgery.  
 
Claim 34 has been amended as follows:
34. (Currently Amended) The inner plate fixator [[device]] assembly according to claim 18[[22]], wherein said locking system further comprises a plate element interposed between the head of said shaped end and said plate proximal portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly inner plate fixator assembly for correction of severe bone malformations, comprising: an elongated plate comprising a longitudinal axis, a shaped end, and through holes for receiving bone screws, the shaped end comprising a head with a through hole formed therethrough transverse to the longitudinal axis of the elongated plate; a plate proximal portion, structurally independent from said elongated plate and hinged to said elongated plate at the shaped end of the elongated plate, the plate proximal portion comprising a longitudinal axis, a pair of stems extending from a lower portion of the plate proximal portion, and at least one through hole for receiving at least one cephalic screw; a locking system located in 
wherein the stem through holes and the through hole of the shaped end head each have different diameters, and wherein the proximal portion, the distal portion, and the eccentric central portion of said locking pin are correspondingly housed in a respective portion of the housing seat to form a locking hinge linking the elongated plate and the plate proximal portion; and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Masini (US PG Pub No. 2006/0089648).
Masini discloses an adjustable bone plate assembly adapted for distal radius fixation, the assembly comprising an elongated main plate and a secondary plate hinged thereto via a threaded pin member allowing the angle between the plates to be adjusted for a particular patient’s physiology, wherein the main plate comprises holes for bone screws to be inserted therethrough, wherein the secondary plate comprises hoes for bone screws to be inserted therethrough, and wherein the threaded pin  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from 
/JESSICA WEISS/Primary Examiner, Art Unit 3775